In Sept., 1843, Henry Saunders, junior, obtained from the defendants by means of forged paper, about $29,000. The defendants offered a reward of $5,000 for the apprehension of Saunders and the recovery of the money, or *96a proportionate amount for any part thereof. Saunders was arrested in Boston. After his arrest, and before he was brought to New York, the plaintiff, then about 17 years of age, gave the defendants information by means of which they obtained $25,475 of the money. There were several claimants for the reward, and the claims were submitted to Chancellor Kent, who awarded to the plaintiff $1,000. A guardian was afterwards appointed for the plaintiff, to whom the defendants paid the $1,000. After the plaintiff became of age, he called Ms guardian to account in the Surrogate’s Court, and, on such accounting, released him from all demands. The $1,000 received in pursuance of the award, was the only property of the plaintiff which ever came into the guardian’s hands.
This action was brought to recover such a proportion of the whole reward, as $25,475 bears to $29,000, crediting or deducting the $1,000 paid* the guardian.
Held, that by the terms of the offer of reward, no person singly could recover any part of the reward, unless he had been instrumental both in securing the arrest of Saunders, and in obtaining the money, or some part of it.
And that, if entitled to any part of the reward, the plaintiff, by calling his guardian to account for the $1,000 received by him under the award of Chancellor Kent, had affirmed that award after he became of age.